OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 West Michigan Street, Milwaukee, WI (Address of principal executive offices) (Zip code) Constance Dye Shannon 803 West Michigan Street, Milwaukee, WI 53233 (Name and address of agent for service) Registrant's telephone number, including area code:(414) 299-2295 Date of fiscal year end:May 31 Date of reporting period:July 1, 2012 - June 30, 2013 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. CompanyName MeetingDate Ticker SecurityID ProposalDescription Proponent Mgmt VoteCast LogicalBallotStatus ADA-ES Inc 06/13/2013 ADES Elect Kim B. Clarke Management For For Voted ADA-ES Inc 06/13/2013 ADES Elect Michael D. Durham Management For For Voted ADA-ES Inc 06/13/2013 ADES Elect Alan Bradley Gabbard Management For For Voted ADA-ES Inc 06/13/2013 ADES Elect Derek C. Johnson Management For For Voted ADA-ES Inc 06/13/2013 ADES Elect W. Phillip Marcum Management For For Voted ADA-ES Inc 06/13/2013 ADES Elect Mark H. McKinnies Management For Withhold Voted ADA-ES Inc 06/13/2013 ADES Elect Robert E. Shanklin Management For Withhold Voted ADA-ES Inc 06/13/2013 ADES Elect Jeffrey C. Smith Management For For Voted ADA-ES Inc 06/13/2013 ADES Elect Richard J. Swanson Management For For Voted ADA-ES Inc 06/13/2013 ADES Reincorporation from Colorado to Delaware Management For Against Voted ADA-ES Inc 06/13/2013 ADES Ratification of Auditor Management For For Voted ADA-ES Inc 06/13/2013 ADES Frequency of Advisory Vote on Executive Compensation Management 1 Year 1 Year Voted ADA-ES Inc 06/13/2013 ADES Advisory Vote on Executive Compensation Management For For Voted Agree Realty Corp. 05/06/2013 ADC Elect JoeyAgree Management For For Voted Agree Realty Corp. 05/06/2013 ADC Elect Leon M. Schurgin Management For For Voted Agree Realty Corp. 05/06/2013 ADC Elect William S. Rubenfaer Management For For Voted Agree Realty Corp. 05/06/2013 ADC Ratification of Auditor Management For For Voted Agree Realty Corp. 05/06/2013 ADC Advisory Vote on Executive Compensation Management For For Voted Agree Realty Corp. 05/06/2013 ADC Increase of Authorized Capital Stock Management For For Voted Agree Realty Corp. 05/06/2013 ADC Amendment to Charter to Grant Authority to the Board to Change the Number of Authorized Shares of Capital Stock Without Shareholder Approval Management For Against Voted Allot Communications Ltd 04/30/2013 ALLT M0854Q105 Amendment to the Articles of Association Management For For Voted Allot Communications Ltd 04/30/2013 ALLT M0854Q105 Elect Steven D. Levy Management For Against Voted Allot Communications Ltd 04/30/2013 ALLT M0854Q105 Elect Dov Barahav Management For For Voted Allot Communications Ltd 04/30/2013 ALLT M0854Q105 Director Compensation for Dov Baharav Management For For Voted Allot Communications Ltd 04/30/2013 ALLT M0854Q105 Amendment to Articles of Association Management For For Voted Amedisys Inc. 06/06/2013 AMED Elect William F. Borne Management For For Voted Amedisys Inc. 06/06/2013 AMED Elect Linda J. Hall Management For For Voted Amedisys Inc. 06/06/2013 AMED Elect Ronald A. LaBorde Management For Withhold Voted Amedisys Inc. 06/06/2013 AMED Elect Jake L. Netterville Management For For Voted Amedisys Inc. 06/06/2013 AMED Elect David R. Pitts Management For For Voted Amedisys Inc. 06/06/2013 AMED Elect Peter Ricchuiti Management For For Voted Amedisys Inc. 06/06/2013 AMED Elect Donald A. Washburn Management For Withhold Voted Amedisys Inc. 06/06/2013 AMED Ratification of Auditor Management For For Voted Amedisys Inc. 06/06/2013 AMED Approval of the Material Terms under the 2008 Omnibus Incentive Compensation Plan Management For For Voted Amedisys Inc. 06/06/2013 AMED Advisory Vote on Executive Compensation Management For For Voted American Axle & Manufacturing Holdings Inc 05/02/2013 AXL Elect Elizabeth A. Chappell Management For For Voted American Axle & Manufacturing Holdings Inc 05/02/2013 AXL Elect Steven B Hantler Management For For Voted American Axle & Manufacturing Holdings Inc 05/02/2013 AXL Elect John F Smith Management For For Voted American Axle & Manufacturing Holdings Inc 05/02/2013 AXL Advisory Vote on Executive Compensation Management For For Voted American Axle & Manufacturing Holdings Inc 05/02/2013 AXL Ratification of Auditor Management For For Voted Arch Coal Inc. 04/25/2013 ACI Elect Paul T. Hanrahan Management For For Voted Arch Coal Inc. 04/25/2013 ACI Elect Steven F. Leer Management For For Voted Arch Coal Inc. 04/25/2013 ACI Elect Theodore D. Sands Management For For Voted Arch Coal Inc. 04/25/2013 ACI Omnibus Incentive Plan Management For For Voted Arch Coal Inc. 04/25/2013 ACI Ratification of Auditor Management For For Voted Arch Coal Inc. 04/25/2013 ACI Advisory Vote on Executive Compensation Management For Against Voted Armstrong World Industries Inc. 06/21/2013 AWI 04247X102 Elect Stan A. Askren Management For For Voted Armstrong World Industries Inc. 06/21/2013 AWI 04247X102 Elect Kevin R. Burns Management For For Voted Armstrong World Industries Inc. 06/21/2013 AWI 04247X102 Elect Matthew J. Espe Management For For Voted Armstrong World Industries Inc. 06/21/2013 AWI 04247X102 Elect James J. Gaffney Management For For Voted Armstrong World Industries Inc. 06/21/2013 AWI 04247X102 Elect Tao Huang Management For For Voted Armstrong World Industries Inc. 06/21/2013 AWI 04247X102 Elect Michael F. Johnston Management For For Voted Armstrong World Industries Inc. 06/21/2013 AWI 04247X102 Elect Jeffrey Liaw Management For For Voted Armstrong World Industries Inc. 06/21/2013 AWI 04247X102 Elect Larry S. McWilliams Management For For Voted Armstrong World Industries Inc. 06/21/2013 AWI 04247X102 Elect James C. Melville Management For For Voted Armstrong World Industries Inc. 06/21/2013 AWI 04247X102 Elect James J. O'Connor Management For For Voted Armstrong World Industries Inc. 06/21/2013 AWI 04247X102 Elect John J. Roberts Management For For Voted Armstrong World Industries Inc. 06/21/2013 AWI 04247X102 Elect RichardWenz Management For For Voted Armstrong World Industries Inc. 06/21/2013 AWI 04247X102 Ratification of Auditor Management For For Voted Astec Industries Inc. 04/25/2013 ASTE Elect J. Don Brock Management For For Voted Astec Industries Inc. 04/25/2013 ASTE Elect W. Norman Smith Management For For Voted Astec Industries Inc. 04/25/2013 ASTE Elect William B. Sansom Management For For Voted Astec Industries Inc. 04/25/2013 ASTE Elect Benjamin G. Brock Management For For Voted Astec Industries Inc. 04/25/2013 ASTE Advisory Vote on Executive Compensation Management For For Voted Astec Industries Inc. 04/25/2013 ASTE Ratification of Auditor Management For For Voted Avista Corp. 05/09/2013 AVA 05379B107 Elect Erik J. Anderson Management For For Voted Avista Corp. 05/09/2013 AVA 05379B107 Elect Kristianne Blake Management For For Voted Avista Corp. 05/09/2013 AVA 05379B107 Elect Donald C Burke Management For For Voted Avista Corp. 05/09/2013 AVA 05379B107 Elect Rick R Holley Management For For Voted Avista Corp. 05/09/2013 AVA 05379B107 Elect John F. Kelly Management For For Voted Avista Corp. 05/09/2013 AVA 05379B107 Elect Rebecca A. Klein Management For For Voted Avista Corp. 05/09/2013 AVA 05379B107 Elect Scott L. Morris Management For For Voted Avista Corp. 05/09/2013 AVA 05379B107 Elect Marc F. Racicot Management For For Voted Avista Corp. 05/09/2013 AVA 05379B107 Elect Heidi B. Stanley Management For For Voted Avista Corp. 05/09/2013 AVA 05379B107 Elect R. John Taylor Management For For Voted Avista Corp. 05/09/2013 AVA 05379B107 Ratification of Auditor Management For For Voted Avista Corp. 05/09/2013 AVA 05379B107 Reduce Shareholder Approval Requirements to Amend Articles Management For For Voted Avista Corp. 05/09/2013 AVA 05379B107 Advisory Vote on Executive Compensation Management For For Voted Basic Energy Services Inc 05/22/2013 BAS 06985P100 Elect William E. Chiles Management For For Voted Basic Energy Services Inc 05/22/2013 BAS 06985P100 Elect Robert F. Fulton Management For For Voted Basic Energy Services Inc 05/22/2013 BAS 06985P100 Elect Antonio O. Garza, Jr. Management For For Voted Basic Energy Services Inc 05/22/2013 BAS 06985P100 Amendment to the 2003 Incentive Plan Management For Against Voted Basic Energy Services Inc 05/22/2013 BAS 06985P100 Advisory Vote on Executive Compensation Management For For Voted Basic Energy Services Inc 05/22/2013 BAS 06985P100 Ratification of Auditor Management For For Voted Blucora Inc 05/22/2013 BCOR Elect Lance Dunn Management For Withhold Voted Blucora Inc 05/22/2013 BCOR Elect Steven Hooper Management For For Voted Blucora Inc 05/22/2013 BCOR Elect David Chung Management For For Voted Blucora Inc 05/22/2013 BCOR Ratification of Auditor Management For For Voted Blucora Inc 05/22/2013 BCOR Advisory Vote on Executive Compensation Management For For Voted Blucora Inc 05/22/2013 BCOR Conversion of Debt Instruments Management For For Voted Brooks Automation, Inc. 01/30/2013 BRKS Elect A. Clinton Allen Management For For Voted Brooks Automation, Inc. 01/30/2013 BRKS Elect Joseph Martin Management For For Voted Brooks Automation, Inc. 01/30/2013 BRKS Elect John McGillicuddy Management For For Voted Brooks Automation, Inc. 01/30/2013 BRKS Elect Krishna Palepu Management For For Voted Brooks Automation, Inc. 01/30/2013 BRKS Elect Kirk Pond Management For For Voted Brooks Automation, Inc. 01/30/2013 BRKS Elect Stephen Schwartz Management For For Voted Brooks Automation, Inc. 01/30/2013 BRKS Elect Alfred Woollacott III Management For For Voted Brooks Automation, Inc. 01/30/2013 BRKS Elect Mark Wrighton Management For For Voted El Paso Electric Company 05/09/2013 ELPAQ Advisory Vote on Executive Compensation Management For For Voted Empire District Electric Co. 04/25/2013 EDE Elect Ross C. Hartley Management For For Voted Empire District Electric Co. 04/25/2013 EDE Elect Herbert J. Schmidt Management For For Voted Empire District Electric Co. 04/25/2013 EDE Elect C. James Sullivan Management For For Voted Empire District Electric Co. 04/25/2013 EDE Ratification of Auditor Management For For Voted Empire District Electric Co. 04/25/2013 EDE Advisory Vote on Executive Compensation Management For For Voted Empire District Electric Co. 04/25/2013 EDE Shareholder Proposal Regarding Energy Efficiency and Renewable Energy Shareholder Against Against Voted Energy XXI(Bermuda) 11/06/2012 EXXI G10082 Elect Paul Davison Management For For Voted Energy XXI(Bermuda) 11/06/2012 EXXI G10082 Elect Hill Feinberg Management For For Voted Energy XXI(Bermuda) 11/06/2012 EXXI G10082 Ratification of Auditor Management For For Voted Enpro Industries Inc. 05/01/2013 NPO 29355X107 Elect Stephen E. Macadam Management For For Voted Enpro Industries Inc. 05/01/2013 NPO 29355X107 Elect Thomas M. Botts Management For For Voted Enpro Industries Inc. 05/01/2013 NPO 29355X107 Elect Peter C. Browning Management For Withhold Voted Enpro Industries Inc. 05/01/2013 NPO 29355X107 Elect B. Bernard Burns, Jr. Management For For Voted Enpro Industries Inc. 05/01/2013 NPO 29355X107 Elect Diane C. Creel Management For For Voted Enpro Industries Inc. 05/01/2013 NPO 29355X107 Elect Gordon D. Harnett Management For For Voted Enpro Industries Inc. 05/01/2013 NPO 29355X107 Elect David L. Hauser Management For For Voted Enpro Industries Inc. 05/01/2013 NPO 29355X107 Elect Wilbur J. Prezzano, Jr. Management For For Voted Enpro Industries Inc. 05/01/2013 NPO 29355X107 Elect Kees van der Graaf Management For For Voted Enpro Industries Inc. 05/01/2013 NPO 29355X107 Advisory Vote on Executive Compensation Management For For Voted Enpro Industries Inc. 05/01/2013 NPO 29355X107 Ratification of Auditor Management For For Voted Euronet Worldwide Inc 05/30/2013 EEFT Elect Michael J. Brown Management For For Voted Euronet Worldwide Inc 05/30/2013 EEFT Elect Andrew B. Schmitt Management For For Voted Euronet Worldwide Inc 05/30/2013 EEFT Elect M. Jeannine Strandjord Management For For Voted Euronet Worldwide Inc 05/30/2013 EEFT Amendment to the 2006 Stock Incentive Plan Management For For Voted Euronet Worldwide Inc 05/30/2013 EEFT Amendment to Shareholder Rights Plan Management For Against Voted Euronet Worldwide Inc 05/30/2013 EEFT Ratification of Auditor Management For For Voted Euronet Worldwide Inc 05/30/2013 EEFT Advisory Vote on Executive Compensation Management For For Voted First Midwest Bancorp, Inc. 05/14/2013 FMBI Elect James Gaffney Management For For Voted First Midwest Bancorp, Inc. 05/14/2013 FMBI Elect Patrick J. McDonnell Management For For Voted First Midwest Bancorp, Inc. 05/14/2013 FMBI Elect Michael L. Scudder Management For For Voted First Midwest Bancorp, Inc. 05/14/2013 FMBI Elect John L. Sterling Management For For Voted First Midwest Bancorp, Inc. 05/14/2013 FMBI Elect J. Stephen Vanderwoude Management For For Voted First Midwest Bancorp, Inc. 05/14/2013 FMBI Ratification of Auditor Management For For Voted First Midwest Bancorp, Inc. 05/14/2013 FMBI Advisory Vote on Executive Compensation Management For For Voted First Midwest Bancorp, Inc. 05/14/2013 FMBI Amendment to the Omnibus Stock and Incentive Plan Management For For Voted Flotek Industries Inc 05/17/2013 FTK Elect John W. Chisholm Management For For Voted Flotek Industries Inc 05/17/2013 FTK Elect L. Melvin Cooper Management For Withhold Voted Flotek Industries Inc 05/17/2013 FTK Elect Kenneth T. Hern Management For Withhold Voted Flotek Industries Inc 05/17/2013 FTK Elect L.V. McGuire Management For For Voted Flotek Industries Inc 05/17/2013 FTK Elect John S. Reiland Management For Withhold Voted Flotek Industries Inc 05/17/2013 FTK Amendment to the 2010 Long-Term Incentive Plan Management For Against Voted Flotek Industries Inc 05/17/2013 FTK Advisory Vote on Executive Compensation Management For For Voted Flotek Industries Inc 05/17/2013 FTK Frequency of Advisory Vote on Executive Compensation Management 1 Year 1 Year Voted Flotek Industries Inc 05/17/2013 FTK Ratification of Auditor Management For For Voted Forestar Group Inc 05/14/2013 FOR Elect James M. DeCosmo Management For For Voted Forestar Group Inc 05/14/2013 FOR Elect Kenneth M. Jastrow II Management For For Voted Forestar Group Inc 05/14/2013 FOR Elect James A. Johnson Management For For Voted Forestar Group Inc 05/14/2013 FOR Elect Charles W. Matthews Management For For Voted Forestar Group Inc 05/14/2013 FOR Elect Richard M. Smith Management For For Voted Forestar Group Inc 05/14/2013 FOR Advisory Vote on Executive Compensation Management For For Voted Forestar Group Inc 05/14/2013 FOR Ratification of Auditor Management For For Voted Geospace Technologies Corporation 02/21/2013 GEOS 37364X109 Elect William Moody Management For For Voted Geospace Technologies Corporation 02/21/2013 GEOS 37364X109 Elect Gary Owens Management For For Voted Geospace Technologies Corporation 02/21/2013 GEOS 37364X109 Ratification of Auditor Management For For Voted Geospace Technologies Corporation 02/21/2013 GEOS 37364X109 Advisory Vote on Executive Compensation Management For For Voted Great Lakes Dredge & Dock Corporation 05/08/2013 GLDD Elect Carl A. Albert Management For Withhold Voted Great Lakes Dredge & Dock Corporation 05/08/2013 GLDD Elect Jonathan W. Berger Management For For Voted Great Lakes Dredge & Dock Corporation 05/08/2013 GLDD Ratification of Auditor Management For For Voted Great Lakes Dredge & Dock Corporation 05/08/2013 GLDD Advisory Vote on Executive Compensation Management For For Voted Great Lakes Dredge & Dock Corporation 05/08/2013 GLDD Employee Stock Purchase Plan Management For For Voted Halcon Resources Corp 05/23/2013 HK 40537Q209 Elect James L. Irish III Management For For Voted Halcon Resources Corp 05/23/2013 HK 40537Q209 Elect Daniel A. Rioux Management For For Voted Halcon Resources Corp 05/23/2013 HK 40537Q209 Elect Stephen P. Smiley Management For For Voted Halcon Resources Corp 05/23/2013 HK 40537Q209 Elect Floyd C. Wilson Management For For Voted Halcon Resources Corp 05/23/2013 HK 40537Q209 Amendment 2012 Long Term Incentive Plan Management For For Voted Halcon Resources Corp 05/23/2013 HK 40537Q209 Advisory Vote on Executive Compensation Management For For Voted Halcon Resources Corp 05/23/2013 HK 40537Q209 Frequency of Advisory Vote on Executive Compensation Management 3 Years 1 Year Voted Halcon Resources Corp 05/23/2013 HK 40537Q209 Adoption of Exclusive Forum Provision Management For Against Voted Halcon Resources Corp 05/23/2013 HK 40537Q209 Ratification of Auditor Management For For Voted Hatteras Financial Corp 05/21/2013 HTS 41902R103 Elect Michael R. Hough Management For For Voted Hatteras Financial Corp 05/21/2013 HTS 41902R103 Elect Benjamin M. Hough Management For For Voted Hatteras Financial Corp 05/21/2013 HTS 41902R103 Elect David W. Berson Management For For Voted Hatteras Financial Corp 05/21/2013 HTS 41902R103 Elect Ira G. Kawaller Management For For Voted Hatteras Financial Corp 05/21/2013 HTS 41902R103 Elect Jeffrey D. Miller Management For For Voted Hatteras Financial Corp 05/21/2013 HTS 41902R103 Elect Thomas D. Wren Management For For Voted Hatteras Financial Corp 05/21/2013 HTS 41902R103 Ratification of Auditor Management For For Voted Hatteras Financial Corp 05/21/2013 HTS 41902R103 Advisory Vote on Executive Compensation Management For For Voted Hatteras Financial Corp 05/21/2013 HTS 41902R103 Shareholder Proposal Regarding Majority Vote for Election of Directors Shareholder Against For Voted HomeStreet Inc 05/30/2013 HMST 43785V102 Elect Michael J. Malone Management For Against Voted HomeStreet Inc 05/30/2013 HMST 43785V102 Elect Victor H. Indiek Management For For Voted HomeStreet Inc 05/30/2013 HMST 43785V102 Elect Bruce W. Williams Management For For Voted HomeStreet Inc 05/30/2013 HMST 43785V102 Elect Mark K. Mason Management For For Voted HomeStreet Inc 05/30/2013 HMST 43785V102 Elect Scott M. Boggs Management For For Voted HomeStreet Inc 05/30/2013 HMST 43785V102 Ratification of Auditor Management For For Voted Hornbeck Offshore Services Inc 06/20/2013 HOS Elect Bruce W. Hunt Management For For Voted Hornbeck Offshore Services Inc 06/20/2013 HOS Elect Kevin O. Meyers Management For For Voted Hornbeck Offshore Services Inc 06/20/2013 HOS Elect Bernie W. Stewart Management For For Voted Hornbeck Offshore Services Inc 06/20/2013 HOS Amendment to the Incentive Compensation Plan Management For For Voted Hornbeck Offshore Services Inc 06/20/2013 HOS Ratification of Auditor Management For For Voted Hornbeck Offshore Services Inc 06/20/2013 HOS Advisory Vote on Executive Compensation Management For For Voted Iberiabank Corp 05/06/2013 IBKC Elect Elaine D. Abell Management For For Voted Iberiabank Corp 05/06/2013 IBKC Elect William H. Fenstermaker Management For For Voted Iberiabank Corp 05/06/2013 IBKC Elect O. Miles Pollard, Jr. Management For For Voted Iberiabank Corp 05/06/2013 IBKC Elect Angus R. Cooper II Management For For Voted Iberiabank Corp 05/06/2013 IBKC Ratification of Auditor Management For For Voted Plexus Corp. 02/13/2013 PLXS Elect Peter Kelly Management For For Voted Plexus Corp. 02/13/2013 PLXS Elect Phil Martens Management For For Voted Plexus Corp. 02/13/2013 PLXS Elect Michael Schrock Management For For Voted Plexus Corp. 02/13/2013 PLXS Elect Mary Winston Management For For Voted Plexus Corp. 02/13/2013 PLXS Ratification of Auditor Management For For Voted Plexus Corp. 02/13/2013 PLXS Advisory Vote on Executive Compensation Management For For Voted Portland General Electric Co 05/22/2013 POR Elect John W. Ballantine Management For For Voted Portland General Electric Co 05/22/2013 POR Elect Rodney L. Brown, Jr. Management For For Voted Portland General Electric Co 05/22/2013 POR Elect Jack E. Davis Management For For Voted Portland General Electric Co 05/22/2013 POR Elect David A. Dietzler Management For For Voted Portland General Electric Co 05/22/2013 POR Elect Kirby A. Dyess Management For For Voted Portland General Electric Co 05/22/2013 POR Elect Mark B. Ganz Management For For Voted Portland General Electric Co 05/22/2013 POR Elect Corbin A. McNeill, Jr. Management For For Voted Portland General Electric Co 05/22/2013 POR Elect Neil J. Nelson Management For For Voted Portland General Electric Co 05/22/2013 POR Elect M. Lee Pelton Management For For Voted Portland General Electric Co 05/22/2013 POR Elect James J. Piro Management For For Voted Portland General Electric Co 05/22/2013 POR Elect Robert T.F. Reid Management For For Voted Portland General Electric Co 05/22/2013 POR Advisory Vote on Executive Compensation Management For For Voted Portland General Electric Co 05/22/2013 POR Amendment to the 2006 Stock Incentive Plan Management For For Voted Portland General Electric Co 05/22/2013 POR 2008 Annual Cash Incentive Master Plan for Executive Officers Management For For Voted Portland General Electric Co 05/22/2013 POR Ratification of Auditor Management For For Voted Primoris Services Corp 05/03/2013 PRIM 74164F103 Elect Stephen C. Cook Management For For Voted Primoris Services Corp 05/03/2013 PRIM 74164F103 Elect Peter J. Moerbeek Management For Withhold Voted Primoris Services Corp 05/03/2013 PRIM 74164F103 2013 Equity Incentive Plan Management For For Voted Primoris Services Corp 05/03/2013 PRIM 74164F103 Ratification of Auditor Management For For Voted Proassurance Corporation 05/22/2013 PRA 74267C106 Elect William J. Listwan Management For For Voted Proassurance Corporation 05/22/2013 PRA 74267C106 Elect John J. McMahon, Jr. Management For For Voted Proassurance Corporation 05/22/2013 PRA 74267C106 Elect William S. Starnes Management For For Voted Proassurance Corporation 05/22/2013 PRA 74267C106 Ratification of Auditor Management For For Voted Proassurance Corporation 05/22/2013 PRA 74267C106 2014 Annual Incentive Plan Management For For Voted Proassurance Corporation 05/22/2013 PRA 74267C106 2014 Equity Incentive Plan Management For Against Voted Proassurance Corporation 05/22/2013 PRA 74267C106 Advisory Vote on Executive Compensation Management For For Voted Protective Life Corp. 05/13/2013 PL Elect Robert O. Burton Management For For Voted Protective Life Corp. 05/13/2013 PL Elect Elaine L. Chao Management For For Voted Protective Life Corp. 05/13/2013 PL Elect Thomas L. Hamby Management For For Voted Protective Life Corp. 05/13/2013 PL Elect John D. Johns Management For For Voted Protective Life Corp. 05/13/2013 PL Elect Vanessa Leonard Management For For Voted Protective Life Corp. 05/13/2013 PL Elect Charles D. McCrary Management For Against Voted Protective Life Corp. 05/13/2013 PL Elect John J. McMahon, Jr. Management For For Voted Protective Life Corp. 05/13/2013 PL Elect Hans Hugh Miller Management For For Voted Protective Life Corp. 05/13/2013 PL Elect Malcolm Portera Management For For Voted Protective Life Corp. 05/13/2013 PL Elect C. Dowd Ritter Management For Against Voted Protective Life Corp. 05/13/2013 PL Elect Jesse J. Spikes Management For For Voted Protective Life Corp. 05/13/2013 PL Elect William A. Terry Management For For Voted Protective Life Corp. 05/13/2013 PL Elect W. Michael Warren, Jr. Management For For Voted Protective Life Corp. 05/13/2013 PL Elect Vanessa Wilson Management For For Voted Protective Life Corp. 05/13/2013 PL Amendment to the Stock Plan for Non-Employee Directors Management For For Voted Protective Life Corp. 05/13/2013 PL Advisory Vote on Executive Compensation Management For For Voted Protective Life Corp. 05/13/2013 PL Ratification of Auditor Management For For Voted Radware 11/08/2012 RDWR M81873107 Elect Yehuda Zisapel Management For Abstain Voted Radware 11/08/2012 RDWR M81873107 Elect Avraham Asheri Management For For Voted Radware 11/08/2012 RDWR M81873107 Elect David Rubner as External Director Management For For Voted Radware 11/08/2012 RDWR M81873107 Approval of Revisions to CEO Compensation Management For For Voted Radware 11/08/2012 RDWR M81873107 Approval of D&O Liability Insurance Policy Management For For Voted Radware 11/08/2012 RDWR M81873107 Appointment of Auditor and Authority to Set Fees Management For For Voted Radware 03/27/2013 RDWR M81873107 Stock Split Management For For Voted Rex Energy Corporation 05/08/2013 REXX Elect Lance T. Shaner Management For Withhold Voted Rex Energy Corporation 05/08/2013 REXX Elect Thomas C. Stabley Management For For Voted Rex Energy Corporation 05/08/2013 REXX Elect John W. Higbee Management For For Voted Rex Energy Corporation 05/08/2013 REXX Elect John A. Lombardi Management For For Voted Rex Energy Corporation 05/08/2013 REXX Elect Eric L. Mattson Management For For Voted Rex Energy Corporation 05/08/2013 REXX Elect John J. Zak Management For Withhold Voted Rex Energy Corporation 05/08/2013 REXX Ratification of Auditor Management For For Voted Rex Energy Corporation 05/08/2013 REXX Advisory Vote on Executive Compensation Management For For Voted Rex Energy Corporation 05/08/2013 REXX Amendment to the 2007 Long-Term Incentive Plan Management For Against Voted Ryman Hospitality Properties Inc 05/09/2013 RHP 78377T107 Elect Michael J Bender Management For Against Voted Ryman Hospitality Properties Inc 05/09/2013 RHP 78377T107 Elect E. K. Gaylord, II Management For For Voted Ryman Hospitality Properties Inc 05/09/2013 RHP 78377T107 Elect Ralph Horn Management For For Voted Ryman Hospitality Properties Inc 05/09/2013 RHP 78377T107 Elect Ellen R. Levine Management For For Voted Ryman Hospitality Properties Inc 05/09/2013 RHP 78377T107 Elect Robert S. Prather, Jr. Management For For Voted Ryman Hospitality Properties Inc 05/09/2013 RHP 78377T107 Elect Colin V. Reed Management For For Voted Ryman Hospitality Properties Inc 05/09/2013 RHP 78377T107 Elect Michael D. Rose Management For For Voted Ryman Hospitality Properties Inc 05/09/2013 RHP 78377T107 Elect Michael I. Roth Management For Against Voted Ryman Hospitality Properties Inc 05/09/2013 RHP 78377T107 Ratification of Auditor Management For For Voted Ryman Hospitality Properties Inc 05/09/2013 RHP 78377T107 Advisory Vote on Executive Compensation Management For For Voted SCBT Financial Corporation 11/30/2012 SCBT 78401V102 Acquisition Management For For Voted SCBT Financial Corporation 11/30/2012 SCBT 78401V102 Right to Adjourn Meeting Management For For Voted SCBT Financial Corporation 04/23/2013 SCBT 78401V102 Elect Jimmy E. Addison Management For Withhold Voted SCBT Financial Corporation 04/23/2013 SCBT 78401V102 Elect Robert H. Demere, Jr. Management For For Voted SCBT Financial Corporation 04/23/2013 SCBT 78401V102 Elect Robert R. Horger Management For For Voted SCBT Financial Corporation 04/23/2013 SCBT 78401V102 Elect Harry M. Mims, Jr. Management For For Voted SCBT Financial Corporation 04/23/2013 SCBT 78401V102 Elect John C. Pollok Management For Withhold Voted SCBT Financial Corporation 04/23/2013 SCBT 78401V102 Elect James W. Roquemore Management For For Voted SCBT Financial Corporation 04/23/2013 SCBT 78401V102 Elect John W. Williamson, III Management For For Voted SCBT Financial Corporation 04/23/2013 SCBT 78401V102 Ratification of Auditor Management For For Voted Silver Bay Realty Trust Corp 05/22/2013 SBY 82735Q102 Elect Thomas W. Brock Management For For Voted Silver Bay Realty Trust Corp 05/22/2013 SBY 82735Q102 Elect Tanuja M. Dehne Management For For Voted Silver Bay Realty Trust Corp 05/22/2013 SBY 82735Q102 Elect William W. Johnson Management For For Voted Silver Bay Realty Trust Corp 05/22/2013 SBY 82735Q102 Elect Stephen G. Kasnet Management For For Voted Silver Bay Realty Trust Corp 05/22/2013 SBY 82735Q102 Elect Irvin R. Kessler Management For For Voted Silver Bay Realty Trust Corp 05/22/2013 SBY 82735Q102 Elect David N. Miller Management For For Voted Silver Bay Realty Trust Corp 05/22/2013 SBY 82735Q102 Elect Thomas Siering Management For For Voted Silver Bay Realty Trust Corp 05/22/2013 SBY 82735Q102 Elect Brian C. Taylor Management For For Voted Silver Bay Realty Trust Corp 05/22/2013 SBY 82735Q102 Elect Ronald N. Weiser Management For For Voted Silver Bay Realty Trust Corp 05/22/2013 SBY 82735Q102 Ratification of Auditor Management For For Voted Skechers U S A, Inc. 05/29/2013 SKX Elect Michael Greenberg Management For For Voted Skechers U S A, Inc. 05/29/2013 SKX Elect David Weinberg Management For Withhold Voted UNS Energy Corp 05/03/2013 UNS Elect Joaquin Ruiz Management For For Voted UNS Energy Corp 05/03/2013 UNS Ratification of Auditor Management For For Voted UNS Energy Corp 05/03/2013 UNS Advisory Vote on Executive Compensation Management For For Voted Vera Bradley Inc 05/30/2013 VRA 92335C106 Elect Barbara Bradley Baekgaard Management For Withhold Voted Vera Bradley Inc 05/30/2013 VRA 92335C106 Elect Richard Baum Management For For Voted Vera Bradley Inc 05/30/2013 VRA 92335C106 Elect Patricia R. Miller Management For Withhold Voted Vera Bradley Inc 05/30/2013 VRA 92335C106 Elect Frances P. Philip Management For For Voted Vera Bradley Inc 05/30/2013 VRA 92335C106 Ratification of Auditor Management For For Voted Walter Energy Inc 04/25/2013 WLT 93317Q105 Elect Edward G. Scholtz Management Do Not Vote Unvoted Walter Energy Inc 04/25/2013 WLT 93317Q105 Elect Mark H. Lochtenberg Management Do Not Vote Unvoted Walter Energy Inc 04/25/2013 WLT 93317Q105 Elect Robert H. Stan Management Do Not Vote Unvoted Walter Energy Inc 04/25/2013 WLT 93317Q105 Elect Lawrence M. Clark, Jr. Management Do Not Vote Unvoted Walter Energy Inc 04/25/2013 WLT 93317Q105 Elect Julian A. Treger Management Do Not Vote Unvoted Walter Energy Inc 04/25/2013 WLT 93317Q105 Elect David R. Beatty Management Do Not Vote Unvoted Walter Energy Inc 04/25/2013 WLT 93317Q105 Elect Mary R. Henderson Management Do Not Vote Unvoted Walter Energy Inc 04/25/2013 WLT 93317Q105 Elect Patrick A. Kriegshauser Management Do Not Vote Unvoted Walter Energy Inc 04/25/2013 WLT 93317Q105 Elect Graham Mascall Management Do Not Vote Unvoted Walter Energy Inc 04/25/2013 WLT 93317Q105 Elect Walter J. Scheller, III Management Do Not Vote Unvoted Walter Energy Inc 04/25/2013 WLT 93317Q105 Advisory Vote on Executive Compensation Management Do Not Vote Unvoted Walter Energy Inc 04/25/2013 WLT 93317Q105 Ratification of Auditor Management Do Not Vote Unvoted Walter Energy Inc 04/25/2013 WLT 93317Q105 Elect David R. Beatty Management For For Voted Walter Energy Inc 04/25/2013 WLT 93317Q105 Elect Mary R. Henderson Management For For Voted Walter Energy Inc 04/25/2013 WLT 93317Q105 Elect Jerry W. Kolb Management For For Voted Walter Energy Inc 04/25/2013 WLT 93317Q105 Elect Patrick A. Kriegshauser Management For For Voted Walter Energy Inc 04/25/2013 WLT 93317Q105 Elect Joseph B. Leonard Management For For Voted Walter Energy Inc 04/25/2013 WLT 93317Q105 Elect Graham Mascall Management For For Voted Walter Energy Inc 04/25/2013 WLT 93317Q105 Elect Bernard G. Rethore Management For For Voted Walter Energy Inc 04/25/2013 WLT 93317Q105 Elect Walter J. Scheller, III Management For For Voted Walter Energy Inc 04/25/2013 WLT 93317Q105 Elect Michael T. Tokarz Management For For Voted Walter Energy Inc 04/25/2013 WLT 93317Q105 Elect A.J. Wagner Management For For Voted Walter Energy Inc 04/25/2013 WLT 93317Q105 Advisory Vote on Executive Compensation Management For For Voted Walter Energy Inc 04/25/2013 WLT 93317Q105 Ratification of Auditor Management For For Voted Walter Investment Management Corp 05/03/2013 WAC 93317W102 Elect Steven R. Berrard Management For For Voted Walter Investment Management Corp 05/03/2013 WAC 93317W102 Elect Ellyn L. Brown Management For Withhold Voted Walter Investment Management Corp 05/03/2013 WAC 93317W102 Elect Denmar J. Dixon Management For For Voted Walter Investment Management Corp 05/03/2013 WAC 93317W102 Advisory Vote on Executive Compensation Management For For Voted Walter Investment Management Corp 05/03/2013 WAC 93317W102 Amendment to the 2011 Omnibus Incentive Plan Management For For Voted Walter Investment Management Corp 05/03/2013 WAC 93317W102 Amendment to the REIT-Related Provisions Management For For Voted Walter Investment Management Corp 05/03/2013 WAC 93317W102 Amendment to Charter to Provide Various Ministerial Revisions Management For For Voted Walter Investment Management Corp 05/03/2013 WAC 93317W102 Revisions to charter to conform to subsequently adopted Articles Supplementary Management For For Voted Walter Investment Management Corp 05/03/2013 WAC 93317W102 Revision of Indemnification Provisions Management For For Voted Walter Investment Management Corp 05/03/2013 WAC 93317W102 Amendments to Charter Management For For Voted Walter Investment Management Corp 05/03/2013 WAC 93317W102 Ratification of Auditor Management For For Voted Wellcare Health Plans Inc. 05/22/2013 WCG 94946T106 Elect Carol J. Burt Management For For Voted Wellcare Health Plans Inc. 05/22/2013 WCG 94946T106 Elect Roel C. Campos Management For For Voted Wellcare Health Plans Inc. 05/22/2013 WCG 94946T106 Elect Alec Cunningham Management For For Voted Wellcare Health Plans Inc. 05/22/2013 WCG 94946T106 Elect David J. Gallitano Management For For Voted Wellcare Health Plans Inc. 05/22/2013 WCG 94946T106 Elect D. Robert Graham Management For For Voted Wellcare Health Plans Inc. 05/22/2013 WCG 94946T106 Elect Kevin F. Hickey Management For For Voted Wellcare Health Plans Inc. 05/22/2013 WCG 94946T106 Elect Christian P. Michalik Management For For Voted Wellcare Health Plans Inc. 05/22/2013 WCG 94946T106 Elect Glenn D. Steele, Jr. Management For For Voted Wellcare Health Plans Inc. 05/22/2013 WCG 94946T106 Elect William L. Trubeck Management For For Voted Wellcare Health Plans Inc. 05/22/2013 WCG 94946T106 Elect Paul E. Weaver Management For For Voted Wellcare Health Plans Inc. 05/22/2013 WCG 94946T106 2013 Incentive Compensation Plan Management For Against Voted Wellcare Health Plans Inc. 05/22/2013 WCG 94946T106 Ratification of Auditor Management For For Voted Wellcare Health Plans Inc. 05/22/2013 WCG 94946T106 Advisory Vote on Executive Compensation Management For For Voted WMS Industries Inc. 12/06/2012 WMS Elect Robert Bahash Management For For Voted WMS Industries Inc. 12/06/2012 WMS Elect Brian Gamache Management For For Voted WMS Industries Inc. 12/06/2012 WMS Elect Patricia Nazemetz Management For For Voted WMS Industries Inc. 12/06/2012 WMS Elect Matthew Paull Management For For Voted WMS Industries Inc. 12/06/2012 WMS Elect Edward Rabin, Jr. Management For For Voted WMS Industries Inc. 12/06/2012 WMS Elect Ira Sheinfeld Management For For Voted WMS Industries Inc. 12/06/2012 WMS Elect Bobby Siller Management For For Voted WMS Industries Inc. 12/06/2012 WMS Elect William Vareschi, Jr. Management For For Voted WMS Industries Inc. 12/06/2012 WMS Elect Keith Wyche Management For For Voted WMS Industries Inc. 12/06/2012 WMS Amendment to the Incentive Plan Management For Against Voted WMS Industries Inc. 12/06/2012 WMS Ratification of Auditor Management For For Voted WMS Industries Inc. 12/06/2012 WMS Advisory Vote on Executive Compensation Management For For Voted XPO Logistics Inc 05/29/2013 XPO Elect G. Chris Anderson Management For For Voted XPO Logistics Inc 05/29/2013 XPO Elect Oren G. Shaffer Management For For Voted XPO Logistics Inc 05/29/2013 XPO Ratification of Auditor Management For For Voted XPO Logistics Inc 05/29/2013 XPO Advisory Vote on Executive Compensation Management For For Voted Brooks Automation, Inc. 01/30/2013 BRKS Elect Ellen Zane Management For For Voted Brooks Automation, Inc. 01/30/2013 BRKS Amendment to the 2000 Equity Incentive Plan Management For For Voted Brooks Automation, Inc. 01/30/2013 BRKS Advisory Vote on Executive Compensation Management For For Voted Brooks Automation, Inc. 01/30/2013 BRKS Ratification of Auditor Management For For Voted Callaway Golf Co. 05/15/2013 ELY Elect Oliver G. Brewer III Management For For Voted Callaway Golf Co. 05/15/2013 ELY Elect Ronald S. Beard Management For Withhold Voted Callaway Golf Co. 05/15/2013 ELY Elect Samuel H. Armacost Management For Withhold Voted Callaway Golf Co. 05/15/2013 ELY Elect John C. Cushman, III Management For Withhold Voted Callaway Golf Co. 05/15/2013 ELY Elect Yotaro Kobayashi Management For For Voted Callaway Golf Co. 05/15/2013 ELY Elect John F. Lundgren Management For Withhold Voted Callaway Golf Co. 05/15/2013 ELY Elect Adebayo O. Ogunlesi Management For For Voted Callaway Golf Co. 05/15/2013 ELY Elect Richard L. Rosenfield Management For Withhold Voted Callaway Golf Co. 05/15/2013 ELY Elect Anthony S. Thornley Management For For Voted Callaway Golf Co. 05/15/2013 ELY Ratification of Auditor Management For For Voted Callaway Golf Co. 05/15/2013 ELY Amendment to the 2004 Incentive Plan Management For Against Voted Callaway Golf Co. 05/15/2013 ELY 2013 Non-Employee Directors Stock Incentive Plan Management For Against Voted Callaway Golf Co. 05/15/2013 ELY Advisory Vote on Executive Compensation Management For Against Voted Campus Crest Communities Inc 04/22/2013 CCG 13466Y105 Elect Ted W. Rollins Management For For Voted Campus Crest Communities Inc 04/22/2013 CCG 13466Y105 Elect Michael S. Hartnett Management For For Voted Campus Crest Communities Inc 04/22/2013 CCG 13466Y105 Elect Richard S. Kahlbaugh Management For Withhold Voted Campus Crest Communities Inc 04/22/2013 CCG 13466Y105 Elect Denis McGlynn Management For For Voted Campus Crest Communities Inc 04/22/2013 CCG 13466Y105 Elect William G. Popeo Management For For Voted Campus Crest Communities Inc 04/22/2013 CCG 13466Y105 Elect Daniel L. Simmons Management For For Voted Campus Crest Communities Inc 04/22/2013 CCG 13466Y105 Ratification of Auditor Management For Against Voted Campus Crest Communities Inc 04/22/2013 CCG 13466Y105 Advisory Vote on Executive Compensation Management For Against Voted Chart Industries Inc 05/23/2013 CTI 16115Q308 Elect Samuel F. Thomas Management For For Voted Chart Industries Inc 05/23/2013 CTI 16115Q308 Elect W. Douglas Brown Management For For Voted Chart Industries Inc 05/23/2013 CTI 16115Q308 Elect Richard E. Goodrich Management For For Voted Chart Industries Inc 05/23/2013 CTI 16115Q308 Elect Steven W. Krablin Management For For Voted Chart Industries Inc 05/23/2013 CTI 16115Q308 Elect Michael W. Press Management For For Voted Chart Industries Inc 05/23/2013 CTI 16115Q308 Elect James M. Tidwell Management For For Voted Chart Industries Inc 05/23/2013 CTI 16115Q308 Elect Thomas L. Williams Management For For Voted Chart Industries Inc 05/23/2013 CTI 16115Q308 Ratification of Auditor Management For For Voted Chart Industries Inc 05/23/2013 CTI 16115Q308 Advisory Vote on Executive Compensation Management For For Voted Chemtura Corporation 05/09/2013 CEMJQ Elect Jeffrey D. Benjamin Management For For Voted Chemtura Corporation 05/09/2013 CEMJQ Elect Timothy J. Bernlohr Management For For Voted Chemtura Corporation 05/09/2013 CEMJQ Elect Anna C. Catalano Management For For Voted Chemtura Corporation 05/09/2013 CEMJQ Elect Alan S. Cooper Management For For Voted Chemtura Corporation 05/09/2013 CEMJQ Elect James W. Crownover Management For For Voted Chemtura Corporation 05/09/2013 CEMJQ Elect Robert A. Dover Management For For Voted Chemtura Corporation 05/09/2013 CEMJQ Elect Jonathan F. Foster Management For For Voted Chemtura Corporation 05/09/2013 CEMJQ Elect Craig A. Rogerson Management For For Voted Chemtura Corporation 05/09/2013 CEMJQ Elect John K. Wulff Management For Withhold Voted Chemtura Corporation 05/09/2013 CEMJQ Advisory Vote on Executive Compensation Management For For Voted Chemtura Corporation 05/09/2013 CEMJQ Adoption of Majority Vote for Election of Directors Management For For Voted Chemtura Corporation 05/09/2013 CEMJQ Ratification of Auditor Management For For Voted Covanta Holding Corporation 05/16/2013 CVA 2.23E+106 Elect David M. Barse Management For For Voted Covanta Holding Corporation 05/16/2013 CVA 2.23E+106 Elect Ronald J. Broglio Management For For Voted Covanta Holding Corporation 05/16/2013 CVA 2.23E+106 Elect Peter C. B. Bynoe Management For For Voted Covanta Holding Corporation 05/16/2013 CVA 2.23E+106 Elect Linda J. Fisher Management For For Voted Covanta Holding Corporation 05/16/2013 CVA 2.23E+106 Elect Joseph M. Holsten Management For For Voted Covanta Holding Corporation 05/16/2013 CVA 2.23E+106 Elect Anthony J. Orlando Management For For Voted Covanta Holding Corporation 05/16/2013 CVA 2.23E+106 Elect William C. Pate Management For For Voted Covanta Holding Corporation 05/16/2013 CVA 2.23E+106 Elect Robert S. Silberman Management For For Voted Covanta Holding Corporation 05/16/2013 CVA 2.23E+106 Elect Jean Smith Management For For Voted Covanta Holding Corporation 05/16/2013 CVA 2.23E+106 Elect Samuel Zell Management For For Voted Covanta Holding Corporation 05/16/2013 CVA 2.23E+106 Ratification of Auditor Management For For Voted Cross Country Healthcares, Inc. 05/01/2013 CCRN Elect Joseph A. Boshart Management For Withhold Voted Cross Country Healthcares, Inc. 05/01/2013 CCRN Elect Emil Hensel Management For Withhold Voted Cross Country Healthcares, Inc. 05/01/2013 CCRN Elect W. Larry Cash Management For Withhold Voted Cross Country Healthcares, Inc. 05/01/2013 CCRN Elect Thomas C. Dircks Management For Withhold Voted Cross Country Healthcares, Inc. 05/01/2013 CCRN Elect Gale S. Fitzgerald Management For Withhold Voted Cross Country Healthcares, Inc. 05/01/2013 CCRN Elect William J. Grubbs Management For For Voted Cross Country Healthcares, Inc. 05/01/2013 CCRN Elect Richard M. Mastaler Management For For Voted Cross Country Healthcares, Inc. 05/01/2013 CCRN Elect Joseph Trunfio Management For For Voted Cross Country Healthcares, Inc. 05/01/2013 CCRN Reapproval of Performance Goals Under the 2007 Stock Incentive Plan Management For For Voted Cross Country Healthcares, Inc. 05/01/2013 CCRN Ratification of Auditor Management For For Voted Cross Country Healthcares, Inc. 05/01/2013 CCRN Advisory Vote on Executive Compensation Management For For Voted Cypress Semiconductor Corp. 05/10/2013 CY Elect T.J. Rodgers Management For For Voted Cypress Semiconductor Corp. 05/10/2013 CY Elect W. Steve Albrecht Management For For Voted Cypress Semiconductor Corp. 05/10/2013 CY Elect Eric A. Benhamou Management For For Voted Cypress Semiconductor Corp. 05/10/2013 CY Elect Lloyd Carney Management For For Voted Cypress Semiconductor Corp. 05/10/2013 CY Elect James R. Long Management For For Voted Cypress Semiconductor Corp. 05/10/2013 CY Elect J. Daniel McCranie Management For For Voted Cypress Semiconductor Corp. 05/10/2013 CY Elect J.D. Sherman Management For For Voted Cypress Semiconductor Corp. 05/10/2013 CY Elect Wilbert van den Hoek Management For For Voted Cypress Semiconductor Corp. 05/10/2013 CY Ratification of Auditor Management For For Voted Cypress Semiconductor Corp. 05/10/2013 CY Advisory Vote on Executive Compensation Management For Against Voted Cypress Semiconductor Corp. 05/10/2013 CY 2013 Stock Plan Management For For Voted Cypress Semiconductor Corp. 05/10/2013 CY Amendment to the Employee Stock Purchase Plan Management For For Voted Darling International Inc. 05/07/2013 DAR Election of Directors Management For For Voted Darling International Inc. 05/07/2013 DAR Elect O. Thomas Albrecht Management For For Voted Darling International Inc. 05/07/2013 DAR Elect D. Eugene Ewing Management For For Voted Darling International Inc. 05/07/2013 DAR Elect Charles Macaluso Management For For Voted Darling International Inc. 05/07/2013 DAR Elect John D. March Management For For Voted Darling International Inc. 05/07/2013 DAR Elect Michael Rescoe Management For For Voted Darling International Inc. 05/07/2013 DAR Elect Michael Urbut Management For For Voted Darling International Inc. 05/07/2013 DAR Ratification of Auditor Management For For Voted Darling International Inc. 05/07/2013 DAR Advisory Vote on Executive Compensation Management For Against Voted DigitalGlobe Inc 12/03/2012 DGTGP 25389M877 Merger with GeoEye Management For For Voted DigitalGlobe Inc 12/03/2012 DGTGP 25389M877 Right to Adjourn Meeting Management For For Voted El Paso Electric Company 05/09/2013 ELPAQ Elect John Robert Brown Management For For Voted El Paso Electric Company 05/09/2013 ELPAQ Elect James W. Cicconi Management For For Voted El Paso Electric Company 05/09/2013 ELPAQ Elect Patricia Z. Holland-Branch Management For For Voted El Paso Electric Company 05/09/2013 ELPAQ Elect Thomas V. Shockley Management For For Voted El Paso Electric Company 05/09/2013 ELPAQ Ratification of Auditor Management For For Voted Iberiabank Corp 05/06/2013 IBKC Advisory Vote on Executive Compensation Management For Against Voted Interactive Intelligence Group Inc 05/22/2013 ININ 45841V109 Elect Mark E. Hill Management For For Voted Interactive Intelligence Group Inc 05/22/2013 ININ 45841V109 Elect Michael C. Heim Management For For Voted Interactive Intelligence Group Inc 05/22/2013 ININ 45841V109 Advisory Vote on Executive Compensation Management For For Voted Interactive Intelligence Group Inc 05/22/2013 ININ 45841V109 Amendment to the 2006 Equity Incentive Plan Management For For Voted Interactive Intelligence Group Inc 05/22/2013 ININ 45841V109 Ratification of Auditor Management For For Voted Jabil Circuit, Inc. 01/24/2013 JBL Elect Martha Brooks Management For For Voted Jabil Circuit, Inc. 01/24/2013 JBL Elect Mel Lavitt Management For For Voted Jabil Circuit, Inc. 01/24/2013 JBL Elect Timothy Main Management For For Voted Jabil Circuit, Inc. 01/24/2013 JBL Elect Mark Mondello Management For For Voted Jabil Circuit, Inc. 01/24/2013 JBL Elect Lawrence Murphy Management For For Voted Jabil Circuit, Inc. 01/24/2013 JBL Elect Frank Newman Management For For Voted Jabil Circuit, Inc. 01/24/2013 JBL Elect Steven Raymund Management For For Voted Jabil Circuit, Inc. 01/24/2013 JBL Elect Thomas Sansone Management For For Voted Jabil Circuit, Inc. 01/24/2013 JBL Elect David Stout Management For For Voted Jabil Circuit, Inc. 01/24/2013 JBL Ratification of Auditor Management For For Voted Jabil Circuit, Inc. 01/24/2013 JBL Advisory Vote on Executive Compensation Management For For Voted Jabil Circuit, Inc. 01/24/2013 JBL Amendment to the 2011 Stock Award and Incentive Plan Management For For Voted Jabil Circuit, Inc. 01/24/2013 JBL Transaction of Other Business Management For Against Voted Luxfer Holdings PLC 06/11/2013 LXFR Accounts and Reports Management For For Voted Luxfer Holdings PLC 06/11/2013 LXFR Directors' Remuneration Report Management For For Voted Luxfer Holdings PLC 06/11/2013 LXFR Elect Peter Haslehurst Management For For Voted Luxfer Holdings PLC 06/11/2013 LXFR Elect Brian Purves Management For For Voted Luxfer Holdings PLC 06/11/2013 LXFR Elect David F. Landless Management For For Voted Luxfer Holdings PLC 06/11/2013 LXFR Appointment of Auditor Management For For Voted Luxfer Holdings PLC 06/11/2013 LXFR Authority to Set Auditor's Fees Management For For Voted MYR Group Inc 05/02/2013 MYRG 55405W104 Elect Larry F. Altenbaumer Management For For Voted MYR Group Inc 05/02/2013 MYRG 55405W104 Elect William A. Koertner Management For For Voted MYR Group Inc 05/02/2013 MYRG 55405W104 Elect William D. Patterson Management For For Voted MYR Group Inc 05/02/2013 MYRG 55405W104 Advisory Vote on Executive Compensation Management For For Voted MYR Group Inc 05/02/2013 MYRG 55405W104 Ratification of Auditor Management For For Voted Nanometrics, Inc. 05/24/2013 NANO Elect Howard A. Bain III Management For For Voted Nanometrics, Inc. 05/24/2013 NANO Elect J. Thomas Bentley Management For For Voted Nanometrics, Inc. 05/24/2013 NANO Elect Edward J. Brown Jr. Management For For Voted Nanometrics, Inc. 05/24/2013 NANO Elect William G. Oldham Management For For Voted Nanometrics, Inc. 05/24/2013 NANO Elect Stephen G. Newberry Management For For Voted Nanometrics, Inc. 05/24/2013 NANO Elect Timothy J. Stultz Management For For Voted Nanometrics, Inc. 05/24/2013 NANO Elect Bruce C. Rhine Management For For Voted Nanometrics, Inc. 05/24/2013 NANO Advisory Vote on Executive Compensation Management For For Voted Nanometrics, Inc. 05/24/2013 NANO Amendment to the 2005 Equity Incentive Plan Management For For Voted Nanometrics, Inc. 05/24/2013 NANO Ratification of Auditor Management For For Voted Nasdaq Omx Group Inc 05/22/2013 NDAQ Elect Steven D. Black Management For For Voted Nasdaq Omx Group Inc 05/22/2013 NDAQ Elect Börje Ekholm Management For For Voted Nasdaq Omx Group Inc 05/22/2013 NDAQ Elect Robert Greifeld Management For For Voted Nasdaq Omx Group Inc 05/22/2013 NDAQ Elect Glenn H. Hutchins Management For For Voted Nasdaq Omx Group Inc 05/22/2013 NDAQ Elect Essa Kazim Management For For Voted Nasdaq Omx Group Inc 05/22/2013 NDAQ Elect John D. Markese Management For For Voted Nasdaq Omx Group Inc 05/22/2013 NDAQ Elect Ellyn A. McColgan Management For For Voted Nasdaq Omx Group Inc 05/22/2013 NDAQ Elect Thomas F. O'Neill Management For For Voted Nasdaq Omx Group Inc 05/22/2013 NDAQ Elect James S. Riepe Management For For Voted Nasdaq Omx Group Inc 05/22/2013 NDAQ Elect Michael R. Splinter Management For For Voted Nasdaq Omx Group Inc 05/22/2013 NDAQ Elect Lars Wedenborn Management For For Voted Nasdaq Omx Group Inc 05/22/2013 NDAQ Ratification of Auditor Management For For Voted Nasdaq Omx Group Inc 05/22/2013 NDAQ Advisory Vote on Executive Compensation Management For For Voted Nasdaq Omx Group Inc 05/22/2013 NDAQ Elimination of Supermajority Requirement Management For For Voted Nasdaq Omx Group Inc 05/22/2013 NDAQ Amendments to the Certificate of Incorporation to Make Non-substantive Changes Management For For Voted Nationstar Mortgage Holdings Inc 05/22/2013 NSM 63861C109 Elect Roy A. Guthrie Management For For Voted Nationstar Mortgage Holdings Inc 05/22/2013 NSM 63861C109 Elect Michael D. Malone Management For For Voted Nationstar Mortgage Holdings Inc 05/22/2013 NSM 63861C109 Ratification of Auditor Management For For Voted Ocwen Financial Corp. 05/08/2013 OCN Elect William C. Erbey Management For For Voted Ocwen Financial Corp. 05/08/2013 OCN Elect Ronald M. Faris Management For For Voted Ocwen Financial Corp. 05/08/2013 OCN Elect Ronald J. Korn Management For For Voted Ocwen Financial Corp. 05/08/2013 OCN Elect William H. Lacy Management For For Voted Ocwen Financial Corp. 05/08/2013 OCN Elect Wilbur L. Ross, Jr. Management For Withhold Voted Ocwen Financial Corp. 05/08/2013 OCN Elect Robert A. Salcetti Management For For Voted Ocwen Financial Corp. 05/08/2013 OCN Elect Barry N. Wish Management For Withhold Voted Ocwen Financial Corp. 05/08/2013 OCN Ratification of Auditor Management For For Voted Ocwen Financial Corp. 05/08/2013 OCN Advisory Vote on Executive Compensation Management For For Voted Opnet Technologies Inc 09/10/2012 OPNT Elect MarcCohen Management For For Unvoted Opnet Technologies Inc 09/10/2012 OPNT Elect WilliamStasior Management For For Unvoted Opnet Technologies Inc 09/10/2012 OPNT Advisory Vote on Executive Compensation Management For For Unvoted Opnet Technologies Inc 09/10/2012 OPNT Ratification of Auditor Management For For Unvoted Orbital Sciences Corp. 04/25/2013 ORB Elect Kevin P. Chilton Management For For Voted Orbital Sciences Corp. 04/25/2013 ORB Elect Lennard A. Fisk Management For For Voted Orbital Sciences Corp. 04/25/2013 ORB Elect Ronald T. Kadish Management For For Voted Orbital Sciences Corp. 04/25/2013 ORB Elect Garrett E. Pierce Management For Against Voted Orbital Sciences Corp. 04/25/2013 ORB Ratification of Auditor Management For For Voted Orbital Sciences Corp. 04/25/2013 ORB Advisory Vote on Executive Compensation Management For For Voted OSI Systems, Inc. 12/12/2012 OSIS Elect Deepak Chopra Management For For Voted OSI Systems, Inc. 12/12/2012 OSIS Elect Ajay Mehra Management For For Voted OSI Systems, Inc. 12/12/2012 OSIS Elect Steven Good Management For For Voted OSI Systems, Inc. 12/12/2012 OSIS Elect Meyer Luskin Management For Withhold Voted OSI Systems, Inc. 12/12/2012 OSIS Elect David Feinberg Management For For Voted OSI Systems, Inc. 12/12/2012 OSIS Elect William Ballhaus Management For For Voted OSI Systems, Inc. 12/12/2012 OSIS 2012 Incentive Award Plan Management For Against Voted OSI Systems, Inc. 12/12/2012 OSIS Ratification of Auditor Management For For Voted OSI Systems, Inc. 12/12/2012 OSIS Advisory Vote on Executive Compensation Management For For Voted Pennymac Mortgage Investment Trust 05/15/2013 PMT 70931T103 Elect Matthew Botein Management For For Voted Pennymac Mortgage Investment Trust 05/15/2013 PMT 70931T103 Elect Scott W. Carnahan Management For For Voted Pennymac Mortgage Investment Trust 05/15/2013 PMT 70931T103 Elect Frank P. Willey Management For For Voted Pennymac Mortgage Investment Trust 05/15/2013 PMT 70931T103 Ratification of Auditor Management For For Voted Pennymac Mortgage Investment Trust 05/15/2013 PMT 70931T103 Advisory Vote on Executive Compensation Management For For Voted Plexus Corp. 02/13/2013 PLXS Elect Ralf Böer Management For For Voted Plexus Corp. 02/13/2013 PLXS Elect Stephen Cortinovis Management For For Voted Plexus Corp. 02/13/2013 PLXS Elect David Drury Management For For Voted Plexus Corp. 02/13/2013 PLXS Elect Dean Foate Management For For Voted Plexus Corp. 02/13/2013 PLXS Elect Rainer Jueckstock Management For For Voted Skechers U S A, Inc. 05/29/2013 SKX Elect Jeffrey Greenberg Management For For Voted Skechers U S A, Inc. 05/29/2013 SKX Approval of the 2007 Incentive Award Plan Management For For Voted Sterling Financial Corp. 04/29/2013 STSA Elect Howard P. Behar Management For For Voted Sterling Financial Corp. 04/29/2013 STSA Elect Leslie S. Biller Management For Withhold Voted Sterling Financial Corp. 04/29/2013 STSA Elect Ellen R.M. Boyer Management For For Voted Sterling Financial Corp. 04/29/2013 STSA Elect David A. Coulter Management For For Voted Sterling Financial Corp. 04/29/2013 STSA Elect Robert C. Donegan Management For For Voted Sterling Financial Corp. 04/29/2013 STSA Elect C. Webb Edwards Management For For Voted Sterling Financial Corp. 04/29/2013 STSA Elect William L. Eisenhart Management For For Voted Sterling Financial Corp. 04/29/2013 STSA Elect Robert H. Hartheimer Management For For Voted Sterling Financial Corp. 04/29/2013 STSA Elect Michael F. Reuling Management For For Voted Sterling Financial Corp. 04/29/2013 STSA Elect J. Gregory Seibly Management For For Voted Sterling Financial Corp. 04/29/2013 STSA Advisory Vote on Executive Compensation Management For For Voted Sterling Financial Corp. 04/29/2013 STSA Ratification of Auditor Management For For Voted Stifel Financial Corp. 06/12/2013 SF Elect Michael W. Brown Management For For Voted Stifel Financial Corp. 06/12/2013 SF Elect John P. Dubinsky Management For For Voted Stifel Financial Corp. 06/12/2013 SF Elect Robert E. Grady Management For Withhold Voted Stifel Financial Corp. 06/12/2013 SF Elect Thomas B. Michaud Management For Withhold Voted Stifel Financial Corp. 06/12/2013 SF Elect James M. Oates Management For Withhold Voted Stifel Financial Corp. 06/12/2013 SF Elect Ben A. Plotkin Management For For Voted Stifel Financial Corp. 06/12/2013 SF Elect Michael J. Zimmerman Management For For Voted Stifel Financial Corp. 06/12/2013 SF Advisory Vote on Executive Compensation Management For Against Voted Stifel Financial Corp. 06/12/2013 SF Ratification of Auditor Management For For Voted Susquehanna Bancshares, Inc. 05/03/2013 SUSQ Elect Anthony Agnone, Sr. Management For For Voted Susquehanna Bancshares, Inc. 05/03/2013 SUSQ Elect Wayne Alter, Jr. Management For For Voted Susquehanna Bancshares, Inc. 05/03/2013 SUSQ Elect Henry Gibbel Management For For Voted Susquehanna Bancshares, Inc. 05/03/2013 SUSQ Elect Bruce Hepburn Management For For Voted Susquehanna Bancshares, Inc. 05/03/2013 SUSQ Elect Donald Hoffman Management For For Voted Susquehanna Bancshares, Inc. 05/03/2013 SUSQ Elect Sara Kirkland Management For For Voted Susquehanna Bancshares, Inc. 05/03/2013 SUSQ Elect Jeffrey F. Lehman Management For For Voted Susquehanna Bancshares, Inc. 05/03/2013 SUSQ Elect Michael Morello Management For For Voted Susquehanna Bancshares, Inc. 05/03/2013 SUSQ Elect Scott Newkam Management For For Voted Susquehanna Bancshares, Inc. 05/03/2013 SUSQ Elect Robert Poole, Jr. Management For Withhold Voted Susquehanna Bancshares, Inc. 05/03/2013 SUSQ Elect William Reuter Management For For Voted Susquehanna Bancshares, Inc. 05/03/2013 SUSQ Elect Andrew Samuel Management For For Voted Susquehanna Bancshares, Inc. 05/03/2013 SUSQ Elect Christine Sears Management For For Voted Susquehanna Bancshares, Inc. 05/03/2013 SUSQ Elect James Ulsh Management For Withhold Voted Susquehanna Bancshares, Inc. 05/03/2013 SUSQ 2013 Omnibus Equity Compensation Plan Management For For Voted Susquehanna Bancshares, Inc. 05/03/2013 SUSQ Advisory Vote on Executive Compensation Management For For Voted Susquehanna Bancshares, Inc. 05/03/2013 SUSQ Ratification of Auditor Management For For Voted Titan International, Inc. 05/16/2013 TWI 88830M102 Elect Maurice M. Taylor, Jr. Management For For Voted Titan International, Inc. 05/16/2013 TWI 88830M102 Ratification of Auditor Management For For Voted Titan International, Inc. 05/16/2013 TWI 88830M102 Executive Short-Term Incentive Plan Management For For Voted Titan International, Inc. 05/16/2013 TWI 88830M102 Advisory Vote on Executive Compensation Management For For Voted Titan Machinery Inc 05/30/2013 TITN 88830R101 Elect John S. Bode Management For Withhold Voted Titan Machinery Inc 05/30/2013 TITN 88830R101 Elect Stanley Dardis Management For For Voted Titan Machinery Inc 05/30/2013 TITN 88830R101 Elect David Meyer Management For For Voted Titan Machinery Inc 05/30/2013 TITN 88830R101 Advisory Vote on Executive Compensation Management For For Voted Titan Machinery Inc 05/30/2013 TITN 88830R101 2013 Equity Incentive Plan Management For Against Voted TrueBlue Inc 05/15/2013 TBI 89785X101 Elect Steven C. Cooper Management For For Voted TrueBlue Inc 05/15/2013 TBI 89785X101 Elect Thomas E. McChesney Management For For Voted TrueBlue Inc 05/15/2013 TBI 89785X101 Elect Gates McKibbin Management For For Voted TrueBlue Inc 05/15/2013 TBI 89785X101 Elect Jeffrey B. Sakaguchi Management For For Voted TrueBlue Inc 05/15/2013 TBI 89785X101 Elect Joseph P. Sambataro, Jr. Management For For Voted TrueBlue Inc 05/15/2013 TBI 89785X101 Elect Bonnie W. Soodik Management For For Voted TrueBlue Inc 05/15/2013 TBI 89785X101 Elect William W. Steele Management For For Voted TrueBlue Inc 05/15/2013 TBI 89785X101 Elect Craig E. Tall Management For For Voted TrueBlue Inc 05/15/2013 TBI 89785X101 Advisory Vote on Executive Compensation Management For For Voted TrueBlue Inc 05/15/2013 TBI 89785X101 Amendment to the Long-Term Incentive Plan Management For Against Voted TrueBlue Inc 05/15/2013 TBI 89785X101 Ratification of Auditor Management For For Voted Two Harbors Investment Corp 05/21/2013 TWO 90187B101 Elect James J. Bender Management For For Voted Two Harbors Investment Corp 05/21/2013 TWO 90187B101 Elect Mark D. Ein Management For Withhold Voted Two Harbors Investment Corp 05/21/2013 TWO 90187B101 Elect William W. Johnson Management For For Voted Two Harbors Investment Corp 05/21/2013 TWO 90187B101 Elect Stephen G. Kasnet Management For Withhold Voted Two Harbors Investment Corp 05/21/2013 TWO 90187B101 Elect W. Reid Sanders Management For For Voted Two Harbors Investment Corp 05/21/2013 TWO 90187B101 Elect Thomas Siering Management For For Voted Two Harbors Investment Corp 05/21/2013 TWO 90187B101 Elect Brian C. Taylor Management For For Voted Two Harbors Investment Corp 05/21/2013 TWO 90187B101 Elect Hope D. Woodhouse Management For For Voted Two Harbors Investment Corp 05/21/2013 TWO 90187B101 Amendment to the 2009 Equity Incentive Plan Management For For Voted Two Harbors Investment Corp 05/21/2013 TWO 90187B101 Ratification of Auditor Management For For Voted Two Harbors Investment Corp 05/21/2013 TWO 90187B101 Advisory Vote on Executive Compensation Management For For Voted U.S. Silica Holdings Inc 04/25/2013 SLCA 9.03E+107 Elect Rajeev Amara Management For For Voted U.S. Silica Holdings Inc 04/25/2013 SLCA 9.03E+107 Elect Prescott H. Ashe Management For For Voted U.S. Silica Holdings Inc 04/25/2013 SLCA 9.03E+107 Elect Peter Bernard Management For For Voted U.S. Silica Holdings Inc 04/25/2013 SLCA 9.03E+107 Elect Wiliiam J. Kacal Management For For Voted U.S. Silica Holdings Inc 04/25/2013 SLCA 9.03E+107 Elect Charles Shaver Management For For Voted U.S. Silica Holdings Inc 04/25/2013 SLCA 9.03E+107 Elect Bryan A. Shinn Management For For Voted U.S. Silica Holdings Inc 04/25/2013 SLCA 9.03E+107 Elect Brian Slobodow Management For For Voted U.S. Silica Holdings Inc 04/25/2013 SLCA 9.03E+107 Ratification of Auditor Management For For Voted Union First Market Bankshares Corp 04/23/2013 UBSH 90662P104 Elect L. Bradford Armstrong Management For For Voted Union First Market Bankshares Corp 04/23/2013 UBSH 90662P104 Elect Daniel I. Hansen Management For For Voted Union First Market Bankshares Corp 04/23/2013 UBSH 90662P104 Elect Ronald L. Hicks Management For For Voted Union First Market Bankshares Corp 04/23/2013 UBSH 90662P104 Elect W. Tayloe Murphy, Jr. Management For For Voted Union First Market Bankshares Corp 04/23/2013 UBSH 90662P104 Elect Raymond L. Slaughter Management For For Voted Union First Market Bankshares Corp 04/23/2013 UBSH 90662P104 Elect Linda V. Schreiner Management For For Voted Union First Market Bankshares Corp 04/23/2013 UBSH 90662P104 Ratification of Auditor Management For For Voted Union First Market Bankshares Corp 04/23/2013 UBSH 90662P104 Advisory Vote on Executive Compensation Management For For Voted UNS Energy Corp 05/03/2013 UNS Elect Paul J. Bonavia Management For For Voted UNS Energy Corp 05/03/2013 UNS Elect Lawrence J. Aldrich Management For For Voted UNS Energy Corp 05/03/2013 UNS Elect Barbara M. Baumann Management For For Voted UNS Energy Corp 05/03/2013 UNS Elect Larry W. Bickle Management For For Voted UNS Energy Corp 05/03/2013 UNS Elect Robert A. Elliott Management For For Voted UNS Energy Corp 05/03/2013 UNS Elect Daniel W.L. Fessler Management For For Voted UNS Energy Corp 05/03/2013 UNS Elect Louise L. Francesconi Management For For Voted UNS Energy Corp 05/03/2013 UNS Elect Ramiro G. Peru Management For For Voted UNS Energy Corp 05/03/2013 UNS Elect Gregory A. Pivirotto Management For For Voted SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Investment Managers Series Trust By (Signature and Title)* /s/ John Zader John Zader, President Date 8/14/2013 * Print the name and title of each signing officer under his or her signature.
